Citation Nr: 1216100	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-25 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds additional development is warranted at this point on the claim for service connection for peripheral neuropathy.  

The Veteran contends that she is entitled to service connection for peripheral neuropathy as she believes she has peripheral neuropathy of the lower extremities as secondary to service-connected diabetes.  

Service treatment records are silent for any nerve disorders. 

As for post-service medical evidence, a VA Agent Orange examination dated in April 2006 indicates the Veteran denied any acute or chronic peripheral neuropathy and upon physical examination the examiner noted a normal neurological examination.  In a July 2007 VA podiatry note, the Veteran complained of losing point sensation in her toes.  The examiner noted that the pins and needles seem to be peripheral neuropathic type of complaint due to possibly diabetes.  The tentative diagnosis was peripheral neuropathy of the feet.  October 2007 and July 2008 VA podiatry notes indicate she has peripheral neuropathy of the feet but only include a diagnosis of bilateral plantar fasciitis.  

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there 'may' be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to her claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated her for her claimed peripheral neuropathy since July 2008.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  The RO or the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any claimed peripheral neuropathy disability.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions as well as her subjective history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on the claims file review and the examination results, the examiner should render an render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that any diagnosed peripheral neuropathy disability is caused by or aggravated by her service-connected diabetes or active service.  The rationale for the opinion must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim for service connection for peripheral neuropathy in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned, if so indicated, to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


